                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01567-CJC-AFM                                          Date: January 27, 2020
Title      Brenda Lopez-Novelo v. Andrew Saul


Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                      N/A                                                  N/A

Proceedings (In Chambers): Order to Show Cause

        The Court’s August 22, 2019 Order in the present case required plaintiff to promptly service
the summons and complaint on the defendant in accordance with FED. R. CIV. P. 4(i). The docket
indicates that plaintiff served the summons and complaint on October 9, 2019. A review of the
docket indicates that plaintiff may not have perfected service on the Commissioner of Social
Security, Region IX Chief Counsel, in San Francisco. (See ECF No. 14.)

         Accordingly, plaintiff shall promptly serve the summons and complaint and the Court’s
August 22, 2019 Orders (ECF Nos. 9, 10) on the Commissioner of Social Security, Region IX Chief
Counsel, in San Francisco, and file a proof of service. Defendant shall file a Notice of Appearance
thirty (30) days thereafter.

        IT IS SO ORDERED.


                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
